uniform issue list oct legend ira x l u amount a company m dear this is in response to correspondence dated date as supplemented by correspondence dated september and in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old on date you were hospitalized and diagnosed as having had an intracerebral hemorrhage stroke due to this you spent a week in the hospital and months in rehabilitation therapy on date you withdrew amount a from your individual_retirement_arrangement ira ira x which was maintained with company m your intention was to place amount a into a rollover ira which would be established with a different investment_company offering a higher rate of return however you continued to suffer from the after effects of this medical_condition including changes in your memory speech judgment and mobility after the stroke you were unable to drive or leave your house unescorted and you also ceased employment further the stroke also caused you to experience severe depression which impaired your ability to make financial decisions and resulted in your neglecting to take care of many pressing financial and business matters after you withdrew amount a from ira x you deposited amount a into a savings account on date within days of the expiration of the 60-day rollover period you returned amount a to ira x at that time representatives of company m informed you of the 60-day rollover requirement no part of amount a had been withdrawn or used for any purposes other than returning amount a to ira x amount a remains in ira x page based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information you presented demonstrates that your stroke and the resulting disability caused you to fail to timely place amount a into a rollover ira within the 60-day rollover period because of the changes in your memory speech judgment and mobility as well as severe depression which resulted in your neglecting to take care of many pressing financial and business matters you were unable to roll over your distribution from ira x on a timely basis therefore the date rollover into ira x described above is deemed to have been made within the time frame prescribed by sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such rollover_contribution the date contribution of amount a into ira x is considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to _ld at sincerely yours fanses vn employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
